

TEMPUR SEALY INTERNATIONAL, INC.
2013 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JULY 20, 2017)


Terms and Conditions


Adopted:  July 20, 2017


I.
Purpose and Plan Overview



The Board of Tempur Sealy International, Inc. (the “Company”) adopted the 2013
Long-Term Incentive Plan of the Company effective as of October 10, 2013 and
amended and restated it hereby effective July 20, 2017 (the “LTI Plan”) to
attract and retain the best possible executive talent, to motivate the executive
officers and employees of the Company and its Affiliates to attain long-term
objectives and strategic initiatives of the Company, and to further align their
interests with those of the stockholders of the Company.  This LTI Plan is
established under the Company’s 2013 Equity Incentive Plan, as amended or
amended and restated from time to time (the “2013 EIP”), and amounts paid under
this LTI Plan are generally intended to qualify as performance-based
compensation under Section 162(m) of the Code.


This LTI Plan is an important variable component of the total compensation
package for the executive officers and certain employees of the Company and its
Affil iates who may be designated from time to time for participation in this
LTI Plan.  Awards under this LTI Plan may be made contingent upon the
achievement of certain financial objectives of the Company over a designated
period, as established by the Committee.


The primary concept of this LTI Plan is to establish Performance Metrics for
each Designated Period and provide for the payment of a target Award based on
the achievement of those Performance Metrics.  The actual Award paid may be
higher or lower than the target Award, based on actual performance against the
Performance Metrics.  The Designated Periods with respect to successive Awards
may be overlapping.


II.
Definitions



Capitalized terms used but not defined herein shall have the meaning assigned
under the 2013 EIP.  As used in this LTI Plan, the following terms shall have
the following meanings:


“Designated Period” means, with respect to any Award, the period during which
the achievement of the Performance Metrics are measured.


“Determination Date” means, with respect to any Award, the earliest of (i) the
90th day after the beginning of the Designated Period applicable to such Award,
(ii) the date on which 25% or more of the Designated Period applicable to such
Award will have been completed and (iii) the last date in the Designated Period
applicable to such Award on which achievement of the applicable Performance
Metrics for such Award remains substantially uncertain to be met.


“Final Award” means a bonus awarded and paid to a Participant for services to
the Company during a Designated Period that is based upon achievement of
pre-established Performance Metrics by the Company, a Subsidiary, a division or
business unit of the Company or the Participant.


“Performance” means the level of achievement by the Company, its Subsidiaries,
divisions and business units or the Participant of the Performance Metrics
established by the Committee pursuant to Section 5.2.


“Performance Metrics” means with respect to any Award, the performance metrics
established by the Committee with respect to such Award pursuant to Section 5.2.




--------------------------------------------------------------------------------






“Settlement Date” means the date on which the Committee or the Board shall make
the final determination and certification of the Participant’s achievement of
the Performance Metrics for the applicable Designated Period and the amounts
payable under the Award.


“Shares” means shares of the Stock issued pursuant to a Target Award.
“Target Award” means the target award, expressed as a number of shares,
established by the Committee or the Board for each Participant under Section
5.1.


III.
Administration



This LTI Plan shall be administered by the Committee; provided, however, that at
any time and on any one or more occasions the Board may itself exercise any of
the powers and responsibilities assigned the Committee under this LTI Plan and
when so acting shall have the benefit of all of the provisions of this LTI Plan
pertaining to the Committee’s exercise of its authorities hereunder. Subject to
the provisions of this LTI Plan, the Committee shall also have complete
authority to interpret this LTI Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of this LTI Plan.
The Committee’s determinations made in good faith on matters referred to in this
LTI Plan shall be final, binding and conclusive on all persons having or
claiming any interest under this LTI Plan or an Award made pursuant to this LTI
Plan.


The Committee may grant from time to time and at any time prior to the
termination of this LTI Plan one or more Awards, either alone or in combination
with any other Awards, to the chief executive officer, executive officers and
any employee of Company and its Affiliates.


The Committee shall have the authority under Section 7.8 of the 2013 EIP with
respect to this LTI Plan and Participants outside the United States.


IV.
Participation



For each Designated Period, the Committee shall select the Participants for the
Designated Period.  The Committee may limit the number of executive officers and
employees who will be Participants for a Designated Period.  Executive officers
and employees shall be designated as Participants by the Determination Date;
provided, that an executive officer or employee who is first employed by the
Company during any Designated Period or who is assigned new duties during any
Designated Period may be designated as a Participant for a Designated Period
commencing on the date the executive officer or employee assumes his new duties
through the end of the Designated Period.


Selection as a Participant for a Designated Period or part thereof by the
Committee is limited to that Designated Period or part thereof and does not
guarantee or assure any person of selection as a Participant for any other
Designated Period.  An eligible executive officer and employee will be a
Participant for a Designated Period only if designated as a Participant by the
Committee for such Designated Period.












--------------------------------------------------------------------------------




V.
Designation of Terms of Target Awards and Performance Metrics



5.1      Designation of Terms.  The Committee shall establish goals for each
Participant or group of Participants for the Designated Period in the manner and
within the time limits specified in this Section V.  For each Participant or
group of Participants for each Designated Period or part thereof, the Committee
shall specify:
 
(a) The Participants for such Designated Period.


(b) The length of the Designated Period.


(c) The Performance Metrics for such Designated Period (which may be different
for different Participants for such Designated Period).


(d) Whether the Final Award will be earned solely based on the Performance
measured at the end of the Designated Period, or will be earned in increments
based on Performance during periods within the Designated Period.
(e) A Target Award for each Participant, expressed as a number of Shares, with
actual Shares earned based on the achievement of the Performance Metrics for the
applicable Designated Period.


(f) The Final Award levels by Participant, expressed as a percentage of the
Target Award, that shall be paid to the Participant at specified levels of
Performance based on the Performance Metrics established by the Committee
pursuant to paragraph (c) above.


(g) Any specific conditions under which a Final Award specified under (f) above
may be reduced or forfeited (but not increased).
 
(h)   Any adjustments that may be applied in the event of change of control,
extraordinary events, death, total disability, and other termination of
employment with the Company or its Affiliates.


        (i) The Participant’s obligation to pay all federal, state, local or
other taxes attributable to Awards under this LTI Plan, and the Participant’s
ability to satisfy such obligations pursuant to a Share withholding, deduction
from payroll or otherwise.


The Final Award levels specified under paragraph (f) above may be expressed
either as (i) a matrix of percentages of the Target Award that will be paid at
specified levels of Performance or (ii) a mathematical formula that determines
the percentage of the Target Award that will be paid at varying levels of
Performance.


5.2      Performance Metrics; Measurement of Performance.  The Performance
Metrics shall be the metrics selected by the Committee by the Determination
Date, provided that in selecting Performance Metrics for Qualified
Performance-Based Awards, the Committee shall select the Performance Metrics as
specified in the 2013 EIP, from one or more of the following only, as approved
the Company’s stockholders in the course of their approval of the 2013 EIP:






--------------------------------------------------------------------------------




•    cash flow (before or after dividends), including, without limitation,
operating cash flow and free cash flow and cash flow return on invested capital
•    stock price
•    stockholder return or total stockholder return
•    return on investment
•    market capitalization
•    debt leverage (debt-to-capital)
•    net debt
•    net debt to EBIT or EBITDA (as defined herein)
•    sales or net sales
•    income, pre-tax income or net income
•    operating profit, net operating profit
•    economic profit
•    return on operating revenue or return on operating assets
•    operating ratio
•    market share improvement
•    supply chain achievements (including relationships with manufactures or
suppliers of component materials and manufacturers of the Company and/or its
Subsidiaries’ products)
•    achievement of business or operational goals such as market share, business
development and/or customer objectives, or debt ratings
•    strategic business criteria, consisting of one or more objectives based on
meeting specified market share, market penetration, business expansion targets,
project milestones, production volume levels, or cost targets
•    working capital
•    customer service
 
•    earnings
•    earnings per share
•    earnings before interest and taxes (EBIT), earnings before interest, taxes,
depreciation and amortization (EBITDA), and any version of the foregoing that
includes other exclusions or add-backs determined at the time of the award
•    return on equity
•    return on capital (including without limitation return on total capital or
return on invested capital)
•    return on assets or net assets
•    economic value added
•    revenue
•    backlog
•    operating income or pre-tax profit
•    gross margin, operating margin or profit margin
•    cash from operations
•    operating revenue
•    general and administrative expenses
•    cost reduction challenges
•    co-development, co-marketing, profit sharing, joint venture or other
similar arrangements
•    manufacturing achievements (including obtaining particular yields from
manufacturing runs and other measurable objectives related to process
development activities)
•    accomplishment of, or goals relating to mergers, acquisitions,
dispositions, public offerings or similar business transactions
•    cost of capital
•    any other objective goals established by the Committee





Any of the foregoing may be expressed in terms of overall Company performance or
the performance of a division, business unit, subsidiary, or an individual,
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or Affiliate, either individually,
alternatively or in any combination, and measured either quarterly, annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee. Performance Goals that are
financial metrics may be determined in accordance with GAAP or financial metrics
that are based on, or able to be derived from, GAAP, and may be adjusted when
established (or to the extent permitted under Section 162(m) of the Code, at any
time thereafter) to include or exclude any items otherwise includable or
excludable under GAAP. The Committee will objectively define the manner of
calculating the Performance Goal or Goals it selects to use for such Performance
Period for such Participant, including whether or to what extent to include or
exclude the effects of certain events as provided in Section 7.7 of the 2013
EIP.


5.3      Final Award Conditioned on Performance.  Payment of a Final Award to a
Participant for a Designated Period or part thereof under this LTI Plan shall be
entirely contingent upon the Performance Metrics established by the Committee
pursuant to this Section V as they may be adjusted pursuant to Section 6.2.
 Except as provided in the first paragraph of Section V, the Performance Metrics
and Target Award shall be established not later than the Determination Date.






--------------------------------------------------------------------------------




5.4         Stock Subject to this LTI Plan.  At no time shall the maximum number
of shares of Stock granted pursuant to or subject to outstanding Awards granted
under this LTI Plan exceed the number of shares of Stock set forth in Section 4
of the 2013 EIP.  The maximum number of shares of Stock to any one person for a
Designated Period is the number of shares of Stock set forth in Section 4.2 of
the 2013 EIP, or if the Award is denominated in cash, the amount set forth in
Section 4.2 of the 2013 EIP.


VI.
Determination and Payment of Final Awards



6.1      Committee Certification. The Final Award for each eligible Participant
for a Designated Period or part thereof shall be determined on the basis of the
Target Award and the Performance Metrics established by the Committee pursuant
to Section V.  The Committee shall determine on the Settlement Date, and shall
certify in writing prior to payment of any Final Award, the extent to which the
Performance for the Designated Period or part thereof satisfied the Performance
Metrics established by the Committee for the period.  Approved minutes or a
written consent of the Committee shall constitute sufficient written
certification for this purpose.


6.2      Extraordinary Events.  During the applicable Designated Period,
pursuant to Section 8 of the 2013 EIP, the Committee in its sole discretion may
adjust the Performance Metrics and Target Award for extraordinary events or
accounting adjustments resulting from significant asset purchases or
dispositions, a Change of Control, or other events not contemplated or otherwise
considered by the Committee when the Performance Metrics and Target Awards were
established; provided however, that the Performance Metrics and Target Awards
for a Qualified Performance-Based Award may only be adjusted to the extent
permitted under the 2013 EIP.


6.3      Manner of and Time Payment.  If set forth in the Award Agreement, the
Committee may, in its sole discretion, determine to pay all or part of a
Participant’s Final Award in the form of a cash payment equivalent to the Shares
calculated as set forth in the Award Agreement.  Otherwise each Participant will
receive the applicable Final Award in Shares.  In the event of settlement in
Shares, the Shares will be granted under the 2013 EIP.  The Company will make
the payment of Shares or (where relevant) cash as soon as feasible following the
Settlement Date; provided, however, in no event will the Final Award be paid
later than the fifteenth day of the third month following the end of the last
fiscal year in the Designated Period, or following the end of any earlier fiscal
year in the Designated Period in which any pro rata portion of a Final Award may
have been earned and become vested based on the terms of the Award Agreement.


VII.
General Provisions



7.1      Benefits Not Guaranteed.  Neither the establishment nor maintenance of
this LTI Plan nor participation in this LTI Plan shall provide any guarantee or
other assurance that any Final Award will be payable under the 2013 EIP.


7.2      No Employment Right. Participation in this LTI Plan shall not be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind that the Company or any Subsidiary will continue to employ any
individual and this LTI Plan shall not be construed or applied as an employment
contract or obligation. Nothing in this LTI Plan shall abridge or diminish the
rights of the Company or any Subsidiary to determine the terms and conditions of
employment of any Participant, officer or other employee or to terminate the
employment of any Participant, officer or other employee with or without reason
at any time.
 
7.3       No Assignment or Transfer. Neither a Participant nor any other
representative of a Participant shall have any right to assign, transfer, attach
or hypothecate any amount or credit, potential payment or right to future
payments of any amount or credit or any other benefit provided under this LTI
Plan but any Participant may




--------------------------------------------------------------------------------




designate a beneficiary or beneficiaries to receive such shares as the
Participant may designate of any Final Award earned but unpaid at the time of
his or her death by written notice to the Committee. Payment of any amount due
or to become due under this LTI Plan shall not be subject to the claims of
creditors of the Participant or to execution by attachment or garnishment or any
other legal or equitable proceeding or process.


7.4      No Limit on Other Compensation Arrangements. Nothing contained in this
LTI Plan shall prevent the Company or any Subsidiary from adopting or continuing
in effect other or additional compensation arrangements. A Participant may have
other targets under other plans of the Company or any Subsidiary.  However, no
payment under any other plan or arrangement shall be contingent upon failure to
attain the Performance Metrics for payment of a Final Award under this LTI Plan.


7.5      Withholding and Payroll Taxes. The Company shall be entitled to deduct
from any payment made under this LTI Plan or from any other compensation then or
thereafter due any Participant all amounts required by federal, state, local and
foreign tax laws to be withheld and shall subject any payments made under this
LTI Plan to all applicable payroll taxes and assessments.


7.6      Governing Law. The validity, construction and effect of this LTI Plan
shall be determined in accordance with the laws of the State of Delaware and
applicable federal law.


7.7      Severability. In the event any provision of this LTI Plan shall be held
illegal or invalid for any reason, the remaining provisions of this LTI Plan
shall not be affected and this LTI Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


VIII.
Termination and Amendment



The Board may terminate this LTI Plan at any time or may from time to time amend
this LTI Plan as it deems proper and in the best interests of the Company.
 Except as set forth in Section 6.2, no amendment adopted after the
Determination Date of a Designated Period may directly or indirectly increase
the amount of any Target Award, or alter the objective criteria in a manner
which will increase any Target Award, for that Designated Period or part
thereof.  Unless the Board otherwise expressly provides, the termination or
amendment of this LTI Plan shall not affect the terms of any Award outstanding
on the date of such termination or amendment.  In any case, no termination or
amendment of this LTI Plan may, without the consent of any recipient of an Award
granted hereunder, adversely affect the rights of the recipient under such
Award.


IX.
Duration of this LTI Plan



Unless this LTI Plan shall have been earlier terminated by the Board, and
subject to the term and duration of the 2013 EIP, Awards may be granted under
this LTI Plan at any time in the period commencing on the date of approval of
this LTI Plan by the Board and ending upon the expiration of the 2013 EIP.
 Awards granted pursuant to this LTI Plan within that period shall not expire
solely by reason of the termination of this LTI Plan.  However, no Award may be
made pursuant to this LTI Plan after the expiration of the 2013 EIP.
 
 




